Citation Nr: 1140876	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for lumbosacral strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the disability rating assigned for the lumbosacral strain from 10 to 20 percent effective December 5, 2007.  The Veteran perfected an appeal as to the rating assigned.

In a statement received in November 2010 the Veteran raised claims for service connection for hypertension and posttraumatic stress disorder (PTSD).  Thus, the issues of entitlement to service connection for hypertension and for PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a letter to the Board dated in September 2011, sent by facsimile that month, and also received by mail in October 2011, the Veteran's representative notified the Board of the Veteran's request for a video-conference hearing.  

The Veteran has not been scheduled for such a hearing at the St. Petersburg, Florida RO, and thus this case must be remanded.  See 38 C.F.R. §§ 20.700, 20.704, 20.705 (2010). 


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.704, 20.705, 20.707 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

